Citation Nr: 1125986	
Decision Date: 07/11/11    Archive Date: 07/19/11

DOCKET NO.  05-38 981	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for fibromyalgia.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. C. Dale, Associate Counsel


INTRODUCTION

The Veteran had active duty service from September 1983 to March 1990.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an April 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas which denied the Veteran's service connection claim for fibromyalgia.

The Veteran testified before the undersigned at a May 2008 Travel Board hearing.  A hearing transcript is of record.

This matter was remanded by the Board in December 2008 and November 2009.

In December 2010 correspondence, the Veteran reported that an in-service back injury is etiologically related to her current disabilities of herniated lumbar discs and sciatica.  She also asserts that her fibromyalgia symptoms precluded employment.  The issues of service connection for herniated discs of the lumbar spine with sciatica and entitlement to a total disability rating based upon individual unemployability (TDIU) have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  


FINDING OF FACT

The Veteran has fibromyalgia related to active service. 



CONCLUSION OF LAW

The criteria for service connection for fibromyalgia are met.  38 U.S.C.A. §§ 1131, 5107(b) (West 2002); 38 C.F.R. § 3.303(b) (2010).



REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist
	
The Veterans Claims Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

As the Board is granting the claim for service connection, the claim is substantiated, and there are no further VCAA duties.  Wensch v. Principi, 15 Vet App 362, 367-68 (2001); see also 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).

Analysis

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999). Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post- service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C.A. § 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, 6 Vet. App. at 469 (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service treatment records do not include clinical findings confirming fibromyalgia.  However, at separation the Veteran affirmed having the following symptoms associated with fibromyalgia: painful joints, stomach trouble, recurrent back pain, insomnia, and depression.  See February 1990 Report of Medical History.  

The Veteran visited a rheumatology clinic in March 1999 upon complaints of increasing joint pain.  The joint pain also interfered with her sleep.  Clinical examination revealed several tender points to firm palpation over the trapezii and anterior supraclavicular muscle.  Although the examiner did not list a diagnosis of fibromyalgia, he noted discussing the pathophysiology of fibromyalgia with the Veteran.  Notes taken in September 1999 reflected a provisional diagnosis of fibromyalgia based upon frequent clinical visits.  

A November 1999 letter by Dr. J.R. shows that the Veteran reported various aches and pains during active service.  She also reported that sometime in 1998, she developed whole body pain.   In addition, she reported back pain, sleep disturbances, memory problems, bowel trouble, and weight gain.  Mechanical examination showed the Veteran had 15 out of 18 possible standard trigger points for fibromyalgia.  Tension was present in both trapezii.  Tenderness was present at the Atlas, T1, L5, and both sacroiliac joints.  Dr. J.R. diagnosed fibromyalgia and recommended multi-disciplinary treatment for pain relief.  

Private treatment records from 2004 and 2005 reflect treatment for regional myofascial pain of the right hip and lower extremity, right pirirformis syndrome, sleep disturbance, and fibromyalgia.  

Social Security Administration (SSA) records showed that the Veteran has been in receipt of SSA disability benefits since September 2003 for fibromyalgia and degenerative disc disease of the lumbar spine.  

At the May 2008 Travel Board hearing, she asserted that she had fibromyalgia symptoms during service, but this was not diagnosed until several years after separation.  She reported having bursitis, migraines, anxiety, and musculoskeletal disorders during service.  At the end of her service, she was on an erratic work schedule.  This caused serious sleep disturbances and severe headaches.  She also recalled having unremitting joint pain similar to that associated with influenza.  Sometime in 1996 or 1998 she had a horrible flare-up that led to the current fibromyalgia diagnosis.  Currently, she had a dull, achy pain and avoided daily activities that would exacerbate her symptoms.  

The Veteran was afforded a VA examination in March 2009.  The examiner reviewed the claims file and interviewed the Veteran.  The Veteran reported total body pain symptoms dating to 1989.  She attributed it to the fluctuating schedule that interfered with her sleeping pattern.  However, the examiner noted that service treatment records did not show treatment for joint pain or evidence of fibromyalgia.  Clinical examination revealed some fibromyalgia trigger points in her thoracic spine and low back.  The examiner diagnosed fibromyalgia.  However, he believed it was less likely related to active service based upon absence of documentation in service treatment records.  

The Veteran submitted a September 2009 statement in which she again reported that fibromyalgia symptoms had been present since 1989, and that medical providers had failed to properly recognize her complaints as fibromyalgia.  She believed that her erratic work schedule in 1989 caused her to develop chronic insomnia with cascading symptoms.  She noted that she reported all these symptoms on her medical history questionnaire for separation, but they were dismissed by the medical examiner.

VA provided another examination in April 2010.  The Veteran asserted her fibromyalgia symptoms started in 1980 and included bursitis, migraine, irritable bowel syndrome, insomnia, and depression.  She continues to have insomnia, low back pain, headaches, and memory difficulties.  Clinical examination showed several fibromyalgia trigger points for pain.  The examiner diagnosed fibromyalgia.  He stated that he could not provide a non-speculative medical opinion.  He noted that review of the service treatment records did not document fibromyalgia symptoms.  
 
The Veteran asserts that there is a continuity of symptomatology beginning with her in-service reports of symptoms associated with fibromyalgia.  38 C.F.R. § 3.303(b).  She is competent to report symptoms such insomnia, headaches, stomach disorders, back pain and depression, as they are readily capable of lay observation.  Layno.  Her separation medical history questionnaire clearly documents complaints about painful joints, stomach trouble, recurrent back pain, insomnia, and depression.  She asserts these symptoms are the initial manifestations of the subsequent fibromyalgia diagnosis.  The Veteran's lay reports are not implausible or otherwise inconsistent with the record.  Thus, the Board finds her credible in her reports of symptoms.  Caluza; Buchanan.

The Board has considered the opinions provided by the March 2009 and April 2010 VA examiners, but finds them to have minimal probative value.  The examiners failed to address the Veteran's reported symptoms documented at separation and her reports of continuity.  The first examination is inadequate because it is premised on the absence of supporting evidence in the service treatment records.  Cf. Dalton v. Nicholson, 21 Vet App 23 (2007).  The second opinion weighs neither for nor against the claim, because the examiner refused to opine on the relationship between the current fibromyalgia and the symptoms documented in service.  Fagan v. Shinseki, 573 F.3d 1282 (Fed. Cir. 2009).

The only probative evidence regarding the nexus between the current disability and service consists of the Veteran's testimony and statements.  The Veteran's reports of fibromyalgia symptoms are competent and credible.  Savage; Layno.  Hence, the evidence weighs in favor of the grant of service connection.  


ORDER

Service connection for fibromyalgia is granted.  

______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


